DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This Non-Final Office Action is in response to amendment filed on 01/11/2022.
	Claims 1-20 have been amended. Claims 1-23 remain pending in the application. 

Response to Amendment

The amendment filed 06/15/2022 has been entered. Claims 1, 7, 9-10, 17-18 and 22 have been amended. Claim 8 has been canceled. Claim 24 has been newly added. Claims 1-7 and 9-24 remain pending in the application. 

Response to Arguments

 Regarding Applicant’s arguments, on page 9-14 of the remark filed on 01/11/2022, on the newly amended limitations of independent claim 1:“: “receiving, by a node of a mesh network, a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains;”
	The newly amended limitations of independent claim 10: “receiving, by a node of a mesh network, a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains; receiving, by the node after receiving the compression dictionary,;”
	The newly amended limitations of independent claim 17: “receiving a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains,,”
	“receiving the compression dictionary, receiving the compressed certificate chain after receiving the compression dictionary,,”, arguments are persuasive.


Therefore, the 35 U.S.C. 102 rejection by Wenocur, et al. (U.S Pub. No. 20030041110) and the 35 U.S.C. 103 rejection of Wenocur, et al. (U.S Pub. No. 20030041110) in further view of Bowes et al. (U.S Pub. No. 20140330986) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Roskind et al. (U.S No. 9544153) in conjunction with Wenocur, et al. (U.S Pub. No. 20030041110) and Bowes et al. (U.S Pub. No. 20140330986). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Pages 9-14, regarding allowance of the application. Examiner asserts that claims 1-7 and 9-24 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Wenocur – Bowes- Roskind teach the aforementioned limitations of independent claims 1, 10 and 17 rendering the claim limitations obvious before the effective date of the claimed invention.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 10, 12, and 15-17, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") and Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”) in further view of Roskind et al. (U.S No. 9544153, hereinafter referred to as “Roskind”) 


Regarding Independent Claim 1 (Currently Amended), Wenocur teaches a method comprising: compressing, by the node, a first certificate chain based on …….to generate a compressed certificate chain, (Par. [0253]-(0267], [0307]-(0340], - (Par. (0255) "StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys. so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; (Par. (0307) "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server can be combined into a single TCP/IP packet. so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently''; (Par. (0332) "The KID for the MK is the hash of the MK itself. but it is the index to this table"; (Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key");
wherein the first certificate chain includes a first data entry (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; certificate chain includes first data entry (certificate chain with messages and data))
and transmitting, by the node, the compressed certificate chain to a neighboring node to perform an authentication procedure with the neighboring node based on the first data entry (Par. (0131], [0307]-(0340], [0654]-(0658] -(Par. (0131) "linkage between different sequences of instructions. decompression and compression and file packaging. e-mail access for sending messages. requests for subfiles";(Par. (0655) "the Sender extracts their own priv.=1te signing key and certificate chain from a trusted storage means. and then passes that extracted information. and the data of the message along with the Recipient's public enveloping Kev, and a fresh random data encryption key and fresh random OAEP padding seed to the Signed-Inside-Enveloped- Data cryptographic primitive to construct a secure unidirectional message"; (Par. (0657) "Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption. extract the data encryption key. Decrypts the data which is digitally signed. and verifies the signature of the data and the certificate chain of the Sender').
compressed certificate chain ((Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key"; compression certificate chain (compact certificate));
certificate chain (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; certificate chain includes first data entry (certificate chain with messages and data))
	However Wenocur does not explicitly teach receiving, by a node of a mesh network, a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains;  a compression dictionary, and the …. certificate chain includes a first index in place of the first data entry, and the compression dictionary includes a first mapping between the first index and the first data entry.
	Wherein Bowes teaches the compression dictionary (Par. (0065-0067) “path dictionary module 138 may determine a path dictionary including a list of segment strings ordered by a frequency of appearance of each segment string in condensed [..] on condensed path tree 300, an example path dictionary may include the ordered list of segment strings "content, os, SRPMS, prefix, debug, $releasever, beta, jboss, $basearch, dist, source, rhel." The example path dictionary includes each segment string in path tree 300, and each segment string in the path dictionary is unique. [..] the path dictionary may be compressed [..] in the digital certificate.”; compression direction (condensed/ compressed path dictionary corresponding to certificates)), (Par. (0045) “Certificate provider 120 includes a reduction module 126. Reduction module 126 may reduce the size of data that represents the set of URIs that is included in the digital certificate. Reduction module 126 may include an encode module 132 and compress module 134”; dictionary corresponding to compressed certificates (reduce size corresponding to digital certificate)), (Par. (101) “Compress module 134 may compress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the path node tree, and/or the node dictionary. In an example, compress module 134 compresses the path dictionary using the zlib library”; compression dictionary (compressed dictionary))
and the compression dictionary includes a first mapping between the first index and the first data entry (Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
the …. certificate chain includes a first index in place of the first data entry (Par. (0080-0082) “"content" is encoded by determining the bits along the path from root node 412 to node 402. In particular, "content" is encoded as "101110" because from root node 412 to node 402, the path takes a right reference (1), a left reference (0), three right references (111), and a left reference (0) to reach node 402. Similarly, the second segment string in the path dictionary is "os," which is included in node 404 of segment list tree 400. Segment string "os" is encoded by determining the bits along the path from root node 412 to node 404. In particular, "os" is as "101111" because from root node 412 to node 404, the path takes a right reference (1), a left reference (0), and four right references (1111). Similar logic may be applied to determine the encoding for each of the segment strings in the path dictionary.”; segment strings are encoded “10111” based on list tree)), (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; index corresponding to entries)), (Par. (0098) “nodes 208 and 212. Node 206 includes "beta," which is encoded with the bit string "1110" using segment list tree 400. Node 208, the node referenced by "beta" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 206 also includes "dist," which is encoded with the bit string "010" using segment list tree 400. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "100" using path node tree 500. Node 206 does not reference any other nodes, so an end-of-node marker may indicate the last segment string in the node path. The end-of-node marker is encoded as "110" using segment list tree 400. Thus, "1110010010100110" may represent this node path. Similar logic may be implemented on the remaining nodes to determine the encoded connector node and the nodes referenced by the connector node. The node dictionary may be included in the digital certificate. In an example, the node dictionary is parsed into bytes and included in a binary block that is included in the digital certificate.”; 1110010010100110 represents a node path)), (Par. (0103); describes determining a binary block and placing it in the certificate), (Par. (0106); includes one or more compressed content paths)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur to include a compression dictionary and in the compression dictionary indicating a mapping between the first index and first data entry because of the analogous concept of compressed or condensed certificates through various authentication procedures. Bowes includes a process in a compression dictionary is used to map the data entries with indexes. This is important because by implementing a compression dictionary the effectiveness and efficiency of the compression process is that much more enhanced because by corresponding the index values to the data entries the user can identify and detect the larger data entries found in compressed certificates. This provides a solution to battery powered devices and saving substantial amounts of battery power when in transmission because by implementing a compression dictionary that can identify larger certificates the compression process can lower the size, save energy usage and provide smaller compact data which in return extends the operational life of nodes.  
However Wenocur and Bowes do not explicitly teach receiving, by a node of a mesh network, a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains;
Wherein Roskind teaches receiving, by a node of a mesh network, a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains; (Col. 6 lines 16-29 “ Network 103 can be a wired or wireless network. Network 103 can be a public communication network (e.g., the Internet, cellular data network, dialup modems over a telephone  [..] Network 103 can include, but is not limited to, any one or more of the following network topologies, including a bus network, a star network, a ring network, a mesh network, a star-bus network, a tree or hierarchical network, and the like.”; by a node of a mesh network (wired/wireless network including a mesh network)), (Col. 1 lines 33-45 “using compressed cryptographic chaining certificates. The method comprises receiving a first compact representation corresponding to a certificate for validating a first entity at a second entity. The method further comprises retrieving a local list of one or more compact representations corresponding to one or more certificates locally available to the second entity. The method further comprises comparing the first compact representation to the one or more compact representations within the local list”; receiving (retrieving) a compression dictionary (a local list of one or more compact  representation corresponding to one or more certificates)), (Col. 4 lines 1-35 “the data (e.g., certificate chains) is compressed such that the entire communication can be sent in a specific number of packets (e.g. a single packet). The compressed message may reduce the number of roundtrips before the certificate chain is provided to establish the communication session. [..] a more compressed certificate chain may facilitate receiving the data sooner, even when the compressed certificate is sent in addition to the actual certificate, and thus beginning the process sooner. That is, because the compressed certificate is sent [..] a list of cryptographic certificates used for chaining trust from a sender certificate to a trusted certificate authority (CA) certificate is stored or accessible at the receiver. In one example, the list may be obtained by the receiver in various ways. The list may be received including a listing of certificates and/or built/updated as new certificate chains are provided to the receiver. In one example, each certificate of the list is compressed to generate a compact representation of the certificate”; association between one or more data entries in certificate chain (data from certificate chain))), (Col. 4 lines 15-45 “To facilitate compact certificate chains, a list of cryptographic certificates used for chaining trust from a sender [.] each certificate of the list is compressed to generate a compact representation of the certificate (e.g., a hash). [..] he receiver can compare the provided hashes to a local listing of hashes representing locally available to the receiver (e.g., locally stored or accessible), hereinafter generally referred to as “local list of hashes.” If one of the one or more hashes sent by the sender matches a hash within the local list, the receiver can look up the certificate represented by the listed hash.”; and one or more indices in corresponding to the compressed certificate chains (hash representing compacted certificate chain is used to look up in the list of compact certificates))
(Examiner notes: As stated above Examiner strongly suggests scheduling and interview. As discussed in the previous interview Examiner suggest amending the claims to reflect the sharing of the compression dictionary to only the Battery-powered nodes in the mesh network to further enhance the scope of the claims and to move prosecution in a positive direction.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Roskind within the teachings of Wenocur and Bowes to include receiving a compression dictionary associated with compressed certificates and an index because of the analogous concept of compressed certificate chains being transmitted in a secure network. Roskind teaches the receiving of a list or dictionary of compressed certificate chains. This is important because by only nodes in the network being able to securely send and receive the compression dictionary it further protects the system from alteration or compromised modification of the certificate chains. This also allows flexibility in the network because by sending the compression dictionary battery power nodes can consume or use less power and save battery life by not sending large amounts of data but instead by sending the list or dictionary of certificates the valid and authenticated entity can view and have access to the correct certificates chains. This also provides a detection mechanism to identify valid certificate chains in the dictionary from unrecognized or modified ones. 

Regarding Dependent Claim 3 (Original), the combination of Wenocur, Bowes and Roskind teach the method of claim 1, Wenocur teaches the method of claim 1, wherein the first certificate chain comprises a chain of X.509 certificates, the first data entry comprises at least one of a field name and a field value included in the chain of X.509 certificates, and wherein the authentication procedure comprises a certificate exchange that, when completed, establishes an authenticated communication channel with the neighboring node. (Par. (0255) "Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication."; X.509 certificate chains for authentication). (Par. (0262) "Subject-Name-Length--2 bytes, MSB first=length of following characters in bytes (i.e., Unicode characters count as 2 bytes if they are ever adding to this design)."; data entry field name and a field value). (Par. (0254) "Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages."; certificate exchange (between Story Server and Story Enabled client), establishes authenticated communication channel (establish secure session))


Regarding Independent Claim 10 (Currently Amended), Wenocur teaches a method comprising: 
wherein the first certificate chain includes a first data entry (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; certificate chain includes first data entry (certificate chain with messages and data))
and performing by the node, an authentication procedure with the neighboring node based on the first data entry. (Par. (0254-0255) "The Story Servers each have a unique certificate, and the Clients can have either unique or shared certificates. If there client has a unique certificate, then strong security properties, such as client authentication based on access to a unique private key, are possible. [ .. ] Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication. The StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys"; authentication procedure) (Par. (0307) "At the end of this phase the parties will be mutually authenticate to each other.") (0131) "linkage between different sequences of instructions, decompression and compression and file packaging, e-mail access for sending messages, requests for subfiles." (Par. (0655) ""the Sender extracts their own
priv.= 1te signing key and certificate chain from a trusted storage means. and then passes that extracted information. and the data of the message along with the Recipient's public enveloping key. and a fresh random data encryption key and fresh random OAEP padding seed to the Signed-Inside-Enveloped-Data cryptographic primitive to construct a secure unidirectional message"; (Par. (0657) ""Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption, extract the data encryption key, decrypts the data which is digitally signed, and verifies the signature of the data and the certificate chain of the Sender").
However Wenocur does not explicitly teach receiving, by a node of a mesh network, a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains; receiving, by the node after receiving the compression dictionary, a compressed certificate chain from a neighboring node; a compression dictionary decompressing the compressed certificate chain based on a first mapping to generate a decompressed certificate chain, and the decompressed certificate chain includes a first data entry in place of the first index, and the compression dictionary includes a first mapping between the first index and the first data entry;
Wherein Bowes teaches decompressing, by the node, the compressed certificate chain based on the compression dictionary to generate a decompressed certificate chain, and the decompressed certificate chain (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; decompressing the compressed certificate chain (uncompress the compressed data) based on a first mapping to generate an decompressed certificate (uncompress the path dictionary, quantity of segment strings, quantity of path nodes etc.))
and the decompressed certificate chain (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; uncompressed certificate chain (uncompressing of digital certificates by uncompressed module)), (Par. (0029) “This may be desirable if, for example, the content delivery server accepts digital certificates of a maximum size and rejects digital certificates that are larger than the maximum size. If the client request is associated with a large quantity of content paths, the placement of the content paths in the digital certificate may exceed the maximum size.”; certificate chain (accepted digital certificates))
 a compression dictionary (Par. (0065-0067) “path dictionary module 138 may determine a path dictionary including a list of segment strings ordered by a frequency of appearance of each segment string in condensed [..] on condensed path tree 300, an example path dictionary may include the ordered list of segment strings "content, os, SRPMS, prefix, debug, $releasever, beta, jboss, $basearch, dist, source, rhel." The example path dictionary includes each segment string in path tree 300, and each segment string in the path dictionary is unique. [..] the path dictionary may be compressed [..] in the digital certificate.”; compression direction (condensed/ compressed path dictionary corresponding to certificates)), (Par. (0045) “Certificate provider 120 includes a reduction module 126. Reduction module 126 may reduce the size of data that represents the set of URIs that is included in the digital certificate. Reduction module 126 may include an encode module 132 and compress module 134”; dictionary corresponding to compressed certificates (reduce size corresponding to digital certificate)), (Par. (101) “Compress module 134 may compress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the path node tree, and/or the node dictionary. In an example, compress module 134 compresses the path dictionary using the zlib library”; compression dictionary (compressed dictionary))
and the compression dictionary includes a first mapping between the first index and the first data entry; (Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur for the reasons discussed in independent claim 1 stated above.  
However Wenocur and Bowes do not explicitly teach  receiving, by a node of a mesh network, a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains; receiving, by the node after receiving the compression dictionary, a compressed certificate chain from a neighboring node;
Wherein Roskind teaches receiving, by a node of a mesh network, a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains; (Col. 6 lines 16-29 “ Network 103 can be a wired or wireless network. Network 103 can be a public communication network (e.g., the Internet, cellular data network, dialup modems over a telephone  [..] Network 103 can include, but is not limited to, any one or more of the following network topologies, including a bus network, a star network, a ring network, a mesh network, a star-bus network, a tree or hierarchical network, and the like.”; by a node of a mesh network (wired/wireless network including a mesh network)), (Col. 1 lines 33-45 “using compressed cryptographic chaining certificates. The method comprises receiving a first compact representation corresponding to a certificate for validating a first entity at a second entity. The method further comprises retrieving a local list of one or more compact representations corresponding to one or more certificates locally available to the second entity. The method further comprises comparing the first compact representation to the one or more compact representations within the local list”; receiving (retrieving) a compression dictionary (a local list of one or more compact  representation corresponding to one or more certificates)), (Col. 4 lines 1-35 “the data (e.g., certificate chains) is compressed such that the entire communication can be sent in a specific number of packets (e.g. a single packet). The compressed message may reduce the number of roundtrips before the certificate chain is provided to establish the communication session. [..] a more compressed certificate chain may facilitate receiving the data sooner, even when the compressed certificate is sent in addition to the actual certificate, and thus beginning the process sooner. That is, because the compressed certificate is sent [..] a list of cryptographic certificates used for chaining trust from a sender certificate to a trusted certificate authority (CA) certificate is stored or accessible at the receiver. In one example, the list may be obtained by the receiver in various ways. The list may be received including a listing of certificates and/or built/updated as new certificate chains are provided to the receiver. In one example, each certificate of the list is compressed to generate a compact representation of the certificate”; association between one or more data entries in certificate chain (data from certificate chain))), (Col. 4 lines 15-45 “To facilitate compact certificate chains, a list of cryptographic certificates used for chaining trust from a sender [.] each certificate of the list is compressed to generate a compact representation of the certificate (e.g., a hash). [..] he receiver can compare the provided hashes to a local listing of hashes representing locally available to the receiver (e.g., locally stored or accessible), hereinafter generally referred to as “local list of hashes.” If one of the one or more hashes sent by the sender matches a hash within the local list, the receiver can look up the certificate represented by the listed hash.”; and one or more indices in corresponding to the compressed certificate chains (hash representing compacted certificate chain is used to look up in the list of compact certificates))
(Examiner notes: As stated above Examiner strongly suggests scheduling and interview. As discussed in the previous interview Examiner suggest amending the claims to reflect the sharing of the compression dictionary to only the Battery-powered nodes in the mesh network to further enhance the scope of the claims and to move prosecution in a positive direction.))
receiving, by the node after receiving the compression dictionary, a compressed certificate chain from a neighboring node; (Col. 4 lines 25-25 “To facilitate compact certificate chains, a list of cryptographic certificates used for chaining trust from a sender certificate [..] The list may be received including a listing of certificates and/or built/updated as new certificate chains are provided to the receiver. [..] when a sender is required to provide a certificate to a receiver in the process of setting up a secure connection, the sender obtains one or more certificates (e.g., certificate chains) and generates a hash of the one or more certificates. The sender then sends the one or more calculated hashes to the receiver. The receiver can compare the provided hashes to a local listing of hashes representing locally available to the receiver (e.g., locally stored or accessible), hereinafter generally referred to as “local list of hashes.””; receiving the compression dictionary (compact certificates chains corresponding to a list of certificates is received ); receiving the compressed certificate chain after receiving the compression dictionary (list of compact certificate chains are received by a receiver and then the sender providers a certificate to the receiver based on the local listing))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Roskind within the teachings of Wenocur and Bowes for the reasons discussed in independent claim1 stated above.



Regarding Dependent Claim 12 (Original), the combination of Wenocur, Bowes and Roskind teach the method of claim 10, Wenocur further teaches the method of claim 10, further comprising: extracting a second data entry from the compressed certificate chain (Par.(0601-0603) "Embodiment of Method for Compressed Digital Certificate [ .. ] Algorithm used by Certificate Issuer to sign the certificate, Algorithm to be used with the Subject's first public key, Algorithm to be used the Subject's second or subsequent public key, Length of each public key, Length of Certificate Issuer's signature, Parameters for each of the algorithms such as the exponent to use with RSA public key, Subject Name and/or Character Set of Subject Name, and Issuer Name and/or Character Set of Issuer Name."; embodiments of a compressed certificate. extracting a second data entry (algorithm used by certificate (compressed) to be used (extracted) with subject’s second, common data object header includes field types version content length (second data entry into first)
determining that the first mapping does not include the second data entry; and (Par. (0378)" Both sides confirm that the Finish records have the expected contents, and then send data records. In fact, the first data record can be appended to
the Finish record to be sent"; first mapping does not include second data entry)
incorporating the second data entry into the first mapping at a position that corresponds to a second index. (Par. (0603) "A common data object header is used that includes fields called Type, Version, and Content-Length, in all communicated data including certificates. In one embodiment, there is used a single byte to represent Type and Version, and 3 bytes to represent Content-Length"; multiple data entries (type version content-length) second data entry (content length) with second index
 (represented by value of 3 bytes). (Par. (0605)" A Tag Field is included that functions as a discriminator of different Certificates issued to the same Subject The Tag Field may be treated as an unsigned integer (e.g., a four byte value) that is incremented with each Certificate issued to the Subject, so given two Certificates with the same Subject Name, it is easy to tell which on is more recent"; second data entry (Tag Field) in the first mapping (client enabled certificate) is the same Subject in each certificate. Unsigned integer that is incremented (second index value) (Examiner Notes: instant application 16/515,953 states in Specification Par. (0062) "the data entry could be a key/value pair. a field name and corresponding field value. a line of comma-separated values. A data string. and so forth. In one embodiment. the data entry may be a field and/or corresponding field value derived from an X. 509 certificate.")

	Regarding Dependent Claim 15 (Original), the combination of Wenocur, Bowes and Roskind teach the method of claim 10, Wenocur further teaches the method of claim 10, wherein the decompressed certificate chain comprises a chain of X.509 certificates, and the first data entry comprises at least one of a field name and a field value included in the chain of X.509 certificates. (Par. (0255) "Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication."; X.509 certificate chains for authentication). (Par. (0262) "Subject-Name-Length--2 bytes, MSB first=length of following characters in bytes (i.e., Unicode characters count as 2 bytes if they are ever adding to this design)."; data entry field name and a field value). (Par. (0254) "Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages."; certificate exchange (between Story Server and Story Enabled client), establishes authenticated communication channel (establish secure session))

Regarding Dependent Claim 16 (Original), the combination of Wenocur, Bowes and Roskind teach the method of claim 10, Wenocur further teaches the method of claim 10, wherein the authentication procedure comprises a certificate exchange that, when completed, establishes an authenticated communication channel with the neighboring node. ((Par. (0255) "Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication."; X.509 certificate chains for authentication). (Par. (0262) "Subject-Name-Length--2 bytes, MSB first=length of following characters in bytes (i.e., Unicode characters count as 2 bytes if they are ever adding to this design)."; data entry field name and a field value). (Par. (0254) "Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages."; certificate exchange (between Story Server and Story Enabled client), establishes authenticated communication channel (establish secure session))

Regarding Independent Claim 17 (Currently Amended), Wenocur teaches a wireless network, comprising: a first node that includes: a first memory storing a first set of instructions (Par. (0099); Figure 2 Processor with memory, execute instructions (computer program applications) in wireless network, PCI bus local bus, (0119)-(0120), (0141 );
and a first processor that executes the first set of instructions to perform the steps of: (Figure 4, label 162; processor of Story Server compressing certificate) compressing a first certificate chain…… to generate a compressed certificate chain, and (Par. (0253-0255) "StoryMail Compact Certificates [ .. ] Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages [ .. ] Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication. The StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys, so the architecture is simpler and fewer round trip messages are required to establish strong security properties. The certificates have the following format:"; story server compact (compressing) certificates into small certificates)
wherein the first certificate chain includes a first data entry (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; certificate chain includes first data entry (certificate chain with messages and data))
transmitting the compressed certificate chain across the wireless network
(Par. (0253)-(0267), (0307)-(0340). (0599), [0654)-(0658); "StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys. so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server can be combined into a single TCP/IP packet. so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently''; "The KID for the MK is the hash of the MK itself, but it is the index to this table"; "wherein the trusted entity comprises a Compact
Certificate as explained earlier, or chain of Compact Certificates leading to a trusted root public kev"J;
and a second node that includes: a second memory storing a second set of instructions (para [0099), (0119)-(0120) Figure 5 Processor with memory, execute instructions (computer program applications) in wireless network, PCI bus local bus,
[0141), 
and a second processor that executes the second set of instructions to perform the steps of: receiving the compressed certificate chain, and (Par. (0599) The method of embodiment (40), wherein the trusted entity comprises a Compact Certificate as explained earlier, or chain of Compact Certificates leading to a trusted root public key."; process of a compact (compressed) certificate) , (Par. (0616) "from Sender to Recipient using a public key of the recipient and provides data privacy plus integrity using the
Encrypted-Data primitive and provides data authenticity using a public key digital signature and provides the certificate chain of the Sender."; receiving compact (compressed (certificate chain)), (Par. (0634) "The first and second messages can be cryptographically processed using public key operations such as RSA, and these messages will have substantially the same format and cryptographic processing, and the Client and Server verify the certificate chain in the received second and first message respectively."; received certificate chain)
performing an authentication procedure with the first node based on the decompressed certificate chain (Par. (0131], [0307]-(0340], [0654]-(0658] -(Par. (0131) "linkage between different sequences of instructions, decompression and compression and file packaging, e-mail access for sending messages. requests for subfiles";(Par. (0655) "the Sender extracts their own priv.= 1te signing key and certificate chain from a trusted storage means, and then passes that extracted information, and the data of the message along with the Recipient's public enveloping key, and a fresh random data encryption key and fresh random OAEP padding seed to the Signed- Inside-Enveloped-Data cryptographic primitive to construct a secure unidirectional message"; (Par. (0657) "Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption, extract the data encryption key, decrypts the data which is digitally signed, and verifies the signature of the data and the certificate chain of the Sender';.
compressed certificate chain ((Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key"; compression certificate chain (compact certificate));
However Wenocur does not explicitly teach receiving a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains, based on the compression dictionary, and the compressed certificate chain includes a first index in place of the first data entry, and the compression dictionary includes a first mapping between the first index and the first data entry, receiving the compression dictionary, receiving the compressed certificate chain after receiving the compression dictionary, decompressing the compressed certificate chain based on the compression dictionary to generate a decompressed certificate chain, and
Wherein Bowes teaches based on the compression dictionary (Par. (0065-0067) “path dictionary module 138 may determine a path dictionary including a list of segment strings ordered by a frequency of appearance of each segment string in condensed [..] on condensed path tree 300, an example path dictionary may include the ordered list of segment strings "content, os, SRPMS, prefix, debug, $releasever, beta, jboss, $basearch, dist, source, rhel." The example path dictionary includes each segment string in path tree 300, and each segment string in the path dictionary is unique. [..] the path dictionary may be compressed [..] in the digital certificate.”; compression direction (condensed/ compressed path dictionary corresponding to certificates)), (Par. (0045) “Certificate provider 120 includes a reduction module 126. Reduction module 126 may reduce the size of data that represents the set of URIs that is included in the digital certificate. Reduction module 126 may include an encode module 132 and compress module 134”; dictionary corresponding to compressed certificates (reduce size corresponding to digital certificate)), (Par. (101) “Compress module 134 may compress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the path node tree, and/or the node dictionary. In an example, compress module 134 compresses the path dictionary using the zlib library”; compression dictionary (compressed dictionary))
the compression dictionary includes a first mapping between the first index and the first data entry, ((Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
based on the compression dictionary (Par. (0065-0067) “path dictionary module 138 may determine a path dictionary including a list of segment strings ordered by a frequency of appearance of each segment string in condensed [..] on condensed path tree 300, an example path dictionary may include the ordered list of segment strings "content, os, SRPMS, prefix, debug, $releasever, beta, jboss, $basearch, dist, source, rhel." The example path dictionary includes each segment string in path tree 300, and each segment string in the path dictionary is unique. [..] the path dictionary may be compressed [..] in the digital certificate.”; compression direction (condensed/ compressed path dictionary corresponding to certificates)), (Par. (0045) “Certificate provider 120 includes a reduction module 126. Reduction module 126 may reduce the size of data that represents the set of URIs that is included in the digital certificate. Reduction module 126 may include an encode module 132 and compress module 134”; dictionary corresponding to compressed certificates (reduce size corresponding to digital certificate)), (Par. (101) “Compress module 134 may compress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the path node tree, and/or the node dictionary. In an example, compress module 134 compresses the path dictionary using the zlib library”; compression dictionary (compressed dictionary))
decompressing the compressed certificate chain….. to generate a decompressed certificate chain (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; decompressing the certificate (uncompress the compressed data) to generate a decompressed certificate (uncompressed certificates with path dictionary, quantity of segment strings, quantity of path nodes etc.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur for the reasons discussed in independent claim 1 stated above.
However Wenocur and Bowes do not explicitly teach receiving a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains, receiving the compression dictionary, receiving the compressed certificate chain after receiving the compression dictionary,
Wherein Roskind teaches receiving a compression dictionary including associations between one or more data entries in certificate chains and one or more indices in corresponding compressed certificate chains, (Col. 6 lines 16-29 “ Network 103 can be a wired or wireless network. Network 103 can be a public communication network (e.g., the Internet, cellular data network, dialup modems over a telephone  [..] Network 103 can include, but is not limited to, any one or more of the following network topologies, including a bus network, a star network, a ring network, a mesh network, a star-bus network, a tree or hierarchical network, and the like.”; by a node of a mesh network (wired/wireless network including a mesh network)), (Col. 1 lines 33-45 “using compressed cryptographic chaining certificates. The method comprises receiving a first compact representation corresponding to a certificate for validating a first entity at a second entity. The method further comprises retrieving a local list of one or more compact representations corresponding to one or more certificates locally available to the second entity. The method further comprises comparing the first compact representation to the one or more compact representations within the local list”; receiving (retrieving) a compression dictionary (a local list of one or more compact  representation corresponding to one or more certificates)), (Col. 4 lines 1-35 “the data (e.g., certificate chains) is compressed such that the entire communication can be sent in a specific number of packets (e.g. a single packet). The compressed message may reduce the number of roundtrips before the certificate chain is provided to establish the communication session. [..] a more compressed certificate chain may facilitate receiving the data sooner, even when the compressed certificate is sent in addition to the actual certificate, and thus beginning the process sooner. That is, because the compressed certificate is sent [..] a list of cryptographic certificates used for chaining trust from a sender certificate to a trusted certificate authority (CA) certificate is stored or accessible at the receiver. In one example, the list may be obtained by the receiver in various ways. The list may be received including a listing of certificates and/or built/updated as new certificate chains are provided to the receiver. In one example, each certificate of the list is compressed to generate a compact representation of the certificate”; association between one or more data entries in certificate chain (data from certificate chain))), (Col. 4 lines 15-45 “To facilitate compact certificate chains, a list of cryptographic certificates used for chaining trust from a sender [.] each certificate of the list is compressed to generate a compact representation of the certificate (e.g., a hash). [..] he receiver can compare the provided hashes to a local listing of hashes representing locally available to the receiver (e.g., locally stored or accessible), hereinafter generally referred to as “local list of hashes.” If one of the one or more hashes sent by the sender matches a hash within the local list, the receiver can look up the certificate represented by the listed hash.”; and one or more indices in corresponding to the compressed certificate chains (hash representing compacted certificate chain is used to look up in the list of compact certificates))
(Examiner notes: As stated above Examiner strongly suggests scheduling and interview. As discussed in the previous interview Examiner suggest amending the claims to reflect the sharing of the compression dictionary to only the Battery-powered nodes in the mesh network to further enhance the scope of the claims and to move prosecution in a positive direction.))
receiving the compression dictionary, receiving the compressed certificate chain after receiving the compression dictionary, (Col. 4 lines 25-25 “To facilitate compact certificate chains, a list of cryptographic certificates used for chaining trust from a sender certificate [..] The list may be received including a listing of certificates and/or built/updated as new certificate chains are provided to the receiver. [..] when a sender is required to provide a certificate to a receiver in the process of setting up a secure connection, the sender obtains one or more certificates (e.g., certificate chains) and generates a hash of the one or more certificates. The sender then sends the one or more calculated hashes to the receiver. The receiver can compare the provided hashes to a local listing of hashes representing locally available to the receiver (e.g., locally stored or accessible), hereinafter generally referred to as “local list of hashes.””; receiving the compression dictionary (compact certificates chains corresponding to a list of certificates is received ); receiving the compressed certificate chain after receiving the compression dictionary (list of compact certificate chains are received by a receiver and then the sender providers a certificate to the receiver based on the local listing))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Roskind within the teachings of Wenocur and Bowes for the reasons discussed in independent claim 1 stated above.



Regarding Dependent Claim 22 (Currently Amended), the combination of Wenocur, and Bowes teach the network of claim 17, Wenocur further teaches the wireless network of claim 17, wherein the first certificate chain comprises a chain of X.509 certificates, and the first data entry included in the chain of X.509 certificates comprises at least one of a field name and a field value. (Par. (0255) "Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication."; X.509 certificate chains for authentication). (Par. (0262) "Subject-Name-Length--2 bytes, MSB first=length of following characters in bytes (i.e., Unicode characters count as 2 bytes if they are ever adding to this design)."; data entry field name and a field value). (Par. (0254) "Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages."; certificate exchange (between Story Server and Story Enabled client), establishes authenticated communication channel (establish secure session))

Regarding Dependent Claim 23 (Original), the combination of Wenocur, and Bowes teach the network of claim 17, Wenocur further teaches the wireless network of claim 17, wherein compressing the certificate chain comprises performing an elliptic curve compression operation on a public key portion of the certificate chain. (Par. (0304); "operations could be replaced with any asymmetric encryption system such as Elliptic Curve"; ECC operation used on certificate chain, [0671 )" secure certificate issuing by an Issuer to a Client[ .. ] extracting, by the client, a public and private key and certificate chain [ .. ] creating, by the issuer, a Compact Certificate with one or more public keys"; compressed (compacted) certificate on a public key portion of the certificate chain.)


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”) and Roskind et al. (U.S. No. 9544153, hereinafter referred to as “Roskind”) in further view of Subasic et al. (U.S Pub. No. 20170134170, hereinafter referred to as
"Subasic").

Regarding Dependent Claim 2 (Original), the combination of Wenocur, Bowes and Roskind does not explicitly teach the method of claim 1, wherein the first data entry includes a greater number of bits than a size of the first index in bits, and the first certificate chain includes a greater number of bits than the compressed certificate chain.
Wherein Subasic teaches the method of claim 1, wherein the first data entry includes a greater number of bits than a size of the first index in bits, and the first certificate chain includes a greater number of bits than the compressed certificate chain. (Figure 2 labels 202, 203, 204, 1 and 2; certificate chain (ECDSA certificates) greater in bits (bytes) than compressed (reduced) certificates (1.2). first data entry (fragment) greater in bits (bytes) than index (204), (Par. (0022) "by reducing the size of certificates from what has been used in the past"; compressed (reduced) certificates), (Par. (0008) "significant packet fragmentation and a need to send large numbers of wireless packets over the air in order to fully exchange certificates."; first data entry (fragments/ packets). (Par. (0021) "This significantly reduces overhead of exchanging certificates and leads to a significant reduction in the fragmentation of messages required to exchange the certificates."; first data entry (fragmentation of messages). (Par.(0023) "ECDSA certificates 202 are used to exchange keys. The ECDSA keys are small in size and are segmented by the SC and inserted into the MAP field 201 of frames 200. For example, if the ECDSA certificate 202 consists of 200 bytes, it may be split into 10 fragments 203 of 20 bytes each. An index byte 204 is combined with each fragment 203 and then and added to the MAP field 201 "; compressed certificate chain (reduced ECDSA certificates) with first data entry (fragments) and index) is not greater in bits (bytes) than ECDSA label 202), (Par. (0024) "ECDSA certificate 300 into multiple (N) smaller fragments of size K bytes 301. Each fragment consists of an index number 302 followed by K bytes"; first data entry (fragments) corresponding with index,)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Subasic within the teachings of Wenocur, Bowes and Roskind to include the first data entry includes a greater number of bits than the size of the first index in bits, and the first certificate chain includes a greater number of bits than the compressed certificate chain because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Subasic includes a process of having the data entry greater in size than the index and the certificate chain greater in size than the compressed chain, this allows the certificate chain to have strong security properties and have the ability to transfer data more efficiently. By having the compressed certificate chain smaller in size than the certificate chain it will allow battery powered devices that are utilizing this method to consume less power in transmission. Larger certificate sizes cause a lot of drawbacks in terms of efficiently exchange data over long periods of time, by allowing the data to be greater than the index but at the same time condensing and compressing the certificate chain in smaller quantities than the actual certificate it will prolong the operational lifetime of devices in communication and exchange.
The motivation to combine these references is because when authenticating and devices in exchange to joining a network it becomes vital to determine the identity of other entities in communication. By efficiently transmitting data faster and more securely the user is provided assurance that concerns of power consumption and transmission rates are at optimal capacity leading to a more swift and impactful identity management and authentication of devices.


Claim 4, 11, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”) and Roskind et al. (U.S. No. 9544153, hereinafter referred to as “Roskind”) in further view of Madhavan et al. (U.S Pub. No. 20090249074, hereinafter referred to as "Madhavan") 

Regarding Dependent Claim 4 (Original), the combination of Wenocur, Bowes and Roskind  teach the method of claim 1, Wenocur further teaches the method of claim 1, wherein compressing the certificate chain comprises: …..  in the first certificate chain (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; certificate chain with first data entry (certificate chain with messages and data))
However Wenocur do not explicitly teaches the method of claim 1, wherein compressing the first certificate chain comprises: determining that the first mapping includes the first data entry; determining that the first data entry corresponds to the first index in the first mapping; and replacing the first data entry with the first index 
Wherein Bowes teaches replacing the first data entry with the first index (Par. (0080-0082) “"content" is encoded by determining the bits along the path from root node 412 to node 402. In particular, "content" is encoded as "101110" because from root node 412 to node 402, the path takes a right reference (1), a left reference (0), three right references (111), and a left reference (0) to reach node 402. Similarly, the second segment string in the path dictionary is "os," which is included in node 404 of segment list tree 400. Segment string "os" is encoded by determining the bits along the path from root node 412 to node 404. In particular, "os" is as "101111" because from root node 412 to node 404, the path takes a right reference (1), a left reference (0), and four right references (1111). Similar logic may be applied to determine the encoding for each of the segment strings in the path dictionary.”; segment strings are encoded “10111” based on list tree)), (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; index corresponding to entries)), (Par. (0098) “nodes 208 and 212. Node 206 includes "beta," which is encoded with the bit string "1110" using segment list tree 400. Node 208, the node referenced by "beta" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 206 also includes "dist," which is encoded with the bit string "010" using segment list tree 400. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "100" using path node tree 500. Node 206 does not reference any other nodes, so an end-of-node marker may indicate the last segment string in the node path. The end-of-node marker is encoded as "110" using segment list tree 400. Thus, "1110010010100110" may represent this node path. Similar logic may be implemented on the remaining nodes to determine the encoded connector node and the nodes referenced by the connector node. The node dictionary may be included in the digital certificate. In an example, the node dictionary is parsed into bytes and included in a binary block that is included in the digital certificate.”; 1110010010100110 represents a node path)), (Par. (0103); describes determining a binary block and placing it in the certificate), (Par. (0106); includes one or more compressed content paths)
determining that the first mapping includes the first data entry; (Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur to include replacing the first index and first data entry because of the analogous concept of compressed or condensed certificates through various authentication procedures. Bowes includes a process in a compression dictionary is used to map the data entries with indexes. This is important because by implementing a compression dictionary the effectiveness and efficiency of the compression process is that much more enhanced because by corresponding the index values to the data entries the user can identify and detect the larger data entries found in compressed certificates. This provides a solution to battery powered devices and saving substantial amounts of battery power when in transmission because by implementing a compression dictionary that can identify larger certificates the compression process can lower the size, save energy usage and provide smaller compact data which in return extends the operational life of nodes.  
However Wenocur, Bowes and Roskind do not explicitly teach determining that the first data entry corresponds to the first index in the first mapping
determining that the first data entry corresponds to the first index in the
first mapping; and (Par. (0049) "X.509 certificate as disclosed above in Table I, [ .. ] the data items have been categorized as they would be expected to be for a single subject using a single issuer so that all of the basic X.509 data items are listed as static. Unique content is that expected to be unique among all certificates issued by the CA. Thus, for example, the certificate serial number is unique, and for X.509 certificates meeting RFC 3280, this uniqueness is a requirement. Finally, some content can be considered "possibly unique."; compressed certificate chain (X.509) determines (all of the basic data items are listed) data entry (data items) correspond to first index (serial number (index value)), (Figure 4 "X.509 certificate"; data entry (data items) and index values (algorithm ID, serial number, expiration data) in mapping (Table I))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madhavan within the teachings of Wenocur, Bowes and Roskind to determining that the first data entry corresponds to the first index in the first mapping because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Madhavan includes a process wherein the compressed certificate chain determines the mapping includes a data entry as well as determining that the data entry corresponds to the index of the mapping. This provides clarity to the user that each data entry correlates to the original table, formatting, and/or mapping of the certificate chain. This leads to faster processing times and efficient transmission of data for devices trying to authenticate themselves and join a network. By preventing large consumption of energy of devices by compressing the certificate chains coupled with identifying and determine before the exchange has taken place the corresponding mapping with the rightful data entry and index it will in return promote confidence and assurance in the user that the integrity of the data trying to be authenticate matches the correlating mapping, entries, and index prior to sending.
The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to determine the rightful format and mapping of data entries to prevent wrongful transmission, error or possible vulnerabilities.

Regarding Dependent Claim 11 (Original), Wenocur does not explicitly teach the method of claim 10, wherein decompressing the compressed certificate chain comprises: determining that the first mapping includes the first index; determining that the first index corresponds to the first data entry in the first mapping; and replacing the first index with the first data entry in the decompressed certificate chain.
Wherein Bowes teaches decompressing the compressed certificate chain comprises: (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; decompressing the certificate chain (uncompress the compressed data of the certificates)
decompressed certificate chain (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; decompressing the certificate chain (uncompress the compressed data of the certificates)
in the decompressed certificate chain (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; decompressing the certificate chain (uncompress the compressed data of the certificates)
replacing the first data entry with the first index (Par. (0080-0082) “"content" is encoded by determining the bits along the path from root node 412 to node 402. In particular, "content" is encoded as "101110" because from root node 412 to node 402, the path takes a right reference (1), a left reference (0), three right references (111), and a left reference (0) to reach node 402. Similarly, the second segment string in the path dictionary is "os," which is included in node 404 of segment list tree 400. Segment string "os" is encoded by determining the bits along the path from root node 412 to node 404. In particular, "os" is as "101111" because from root node 412 to node 404, the path takes a right reference (1), a left reference (0), and four right references (1111). Similar logic may be applied to determine the encoding for each of the segment strings in the path dictionary.”; segment strings are encoded “10111” based on list tree)), (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; index corresponding to replacing or in place of entries)), (Par. (0098) “nodes 208 and 212. Node 206 includes "beta," which is encoded with the bit string "1110" using segment list tree 400. Node 208, the node referenced by "beta" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 206 also includes "dist," which is encoded with the bit string "010" using segment list tree 400. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "100" using path node tree 500. Node 206 does not reference any other nodes, so an end-of-node marker may indicate the last segment string in the node path. The end-of-node marker is encoded as "110" using segment list tree 400. Thus, "1110010010100110" may represent this node path. Similar logic may be implemented on the remaining nodes to determine the encoded connector node and the nodes referenced by the connector node. The node dictionary may be included in the digital certificate. In an example, the node dictionary is parsed into bytes and included in a binary block that is included in the digital certificate.”; 1110010010100110 represents a node path)), (Par. (0103); describes determining a binary block and placing it in the certificate), (Par. (0106); includes one or more compressed content paths)
determining that the first mapping includes the first index; (Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur, to include decompressing the compressed certificate chain because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Bowes includes a process of decompressing a compressed certificate chain based on another mapping to generate an uncompressed certificate chain that contains a data in place of the first index. This becomes important because by decompressing a certificate chain and producing an uncompressed certificate it allows devices verify the identity of other devices in the network attempting to join and to establish an authenticated communication channel between them. 
The motivation to combine these references is because the uncompressed certificate chain is more than double the size than the compressed certificate chain, by decompressing the transmitted the compressed certificate chain in its form it not only consumes less battery for devices concerned about energy consumption but provides a more effective transmission of data in compressed form rather than uncompressed. By decompressing the certificate chain after it is sent the data entries are moved faster and efficiently as well as the integrity of the data is maintained to be authenticated and verified.
However Wenocur, Bowes and Roskind do not explicitly teach determining that the first index corresponds to the first data entry in the first mapping; and
Madhaven teaches determining that the first data entry corresponds to the first index in the first mapping; and (Par. (0049) "X.509 certificate as disclosed above in Table I, [ .. ] the data items have been categorized as they would be expected to be for a single subject using a single issuer so that all of the basic X.509 data items are listed as static. Unique content is that expected to be unique among all certificates issued by the CA. Thus, for example, the certificate serial number is unique, and for X.509 certificates meeting RFC 3280, this uniqueness is a requirement. Finally, some content can be considered "possibly unique."; compressed certificate chain (X.509) determines (all of the basic data items are listed) data entry (data items) correspond to first index (serial number (index value)), (Figure 4 "X.509 certificate"; data entry (data items) and index values (algorithm ID, serial number, expiration data) in mapping (Table I))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madhavan within the teachings of Wenocur, Bowes and Roskind to include determining that the first mapping includes the first index; determining that the first index corresponds to the first data entry in the first mapping because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Madhavan includes a process wherein the compressed certificate chain determines the mapping includes a data entry as well as determining that the data entry corresponds to the index of the mapping. This provides clarity to the user that each data entry correlates to the original table, formatting, and/or mapping of the certificate chain. This leads to faster processing times and efficient transmission of data for devices trying to authenticate themselves and join a network. By preventing large consumption of energy of devices by compressing the certificate chains coupled with identifying and determine before the exchange has taken place the corresponding mapping with the rightful data entry and index it will in return promote confidence and assurance in the user that the integrity of the data trying to be authenticate matches the correlating mapping, entries, and index prior to sending.
The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to determine the rightful format and mapping of data entries to prevent wrongful transmission, error or possible vulnerabilities.

Regarding Dependent Claim 18 (Currently Amended), the combination of Wenocur, Bowes and Roskind teach the network of claim 17, Wenocur further teaches the wireless network of claim 17, wherein the first processor compresses the first certificate chain by: determining that the first certificate chain includes the first data entry; (Par. [0253]-(0267], [0307]-(0340], - (Par. (0255) "StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys. so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; (Par. (0307) "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server can be combined into a single TCP/IP packet. so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently''; (Par. (03321 "The KID for the MK is the hash of the MK itself. but it is the index to this table"; (Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key"); (Figure 4, label 162; processor of Story Server compressing certificate)
in the first certificate chain. (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; certificate chain with first data entry (certificate chain with messages and data))
However Wenocur does not explicitly teach replacing the first data entry with the first index …... determining that the first mapping also includes the first data entry; determining that the first data entry corresponds to the first index in the first mapping; and
Wherein Bowes  teaches replacing the first data entry with the first index in the first certificate chain. Par. (0080-0082) “"content" is encoded by determining the bits along the path from root node 412 to node 402. In particular, "content" is encoded as "101110" because from root node 412 to node 402, the path takes a right reference (1), a left reference (0), three right references (111), and a left reference (0) to reach node 402. Similarly, the second segment string in the path dictionary is "os," which is included in node 404 of segment list tree 400. Segment string "os" is encoded by determining the bits along the path from root node 412 to node 404. In particular, "os" is as "101111" because from root node 412 to node 404, the path takes a right reference (1), a left reference (0), and four right references (1111). Similar logic may be applied to determine the encoding for each of the segment strings in the path dictionary.”; segment strings are encoded “10111” based on list tree)), (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; index corresponding to replacing or in place of entries)), (Par. (0098) “nodes 208 and 212. Node 206 includes "beta," which is encoded with the bit string "1110" using segment list tree 400. Node 208, the node referenced by "beta" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 206 also includes "dist," which is encoded with the bit string "010" using segment list tree 400. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "100" using path node tree 500. Node 206 does not reference any other nodes, so an end-of-node marker may indicate the last segment string in the node path. The end-of-node marker is encoded as "110" using segment list tree 400. Thus, "1110010010100110" may represent this node path. Similar logic may be implemented on the remaining nodes to determine the encoded connector node and the nodes referenced by the connector node. The node dictionary may be included in the digital certificate. In an example, the node dictionary is parsed into bytes and included in a binary block that is included in the digital certificate.”; 1110010010100110 represents a node path)), (Par. (0103); describes determining a binary block and placing it in the certificate), (Par. (0106); includes one or more compressed content paths)
determining that the first mapping also includes the first data entry; (Par. (0094) “dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; compression dictionary (dictionary) indicates a first mapping between the first index and the first data entry (P entries corresponding to path/node index values))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur, to include replacing the first data entry with the first index in the first certificate chain because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson includes a method of replacing the first data entry with the first index in the certificate chain, this allows the faster transmission in the secure exchange for devices attempting to authenticate each other. Because the indexes or indices or smaller in size than the data entry of a certificate chain there arises drawbacks on the generation of the compressed chains. By replacing the data entries there becomes an increase in compression generation and efficiency and indexes or indices serve the purpose of consuming fewer bits than the corresponding data entry.
The motivation to combine these references is because devices that are trying to authenticate each other in a network become more promoted to save power and utilize low energy consumption when transmitting data, this extends the lifelong operation of devices and leads to a more efficient compression rate and transmission of data.
However Wenocur, Bowes and Roskind do not explicitly teach determining that the first data entry corresponds to the first index in the first mapping; and
Wherein Madhavan teaches determining that the first data entry corresponds to the first index in the first mapping; and (Par. (0049) "X.509 certificate as disclosed above in Table I, [ .. ] the data items have been categorized as they would be expected to be for a single subject using a single issuer so that all of the basic X.509 data items are listed as static. Unique content is that expected to be unique among all certificates issued by the CA. Thus, for example, the certificate serial number is unique, and for X.509 certificates meeting RFC
3280, this uniqueness is a requirement. Finally, some content can be considered "possibly unique."; compressed certificate chain (X.509) determines (all of the basic data items are listed) data entry (data items) correspond to first index (serial number
(index value)), (Figure 4 "X.509 certificate"; data entry (data items) and index values
(algorithm ID, serial number, expiration data) in mapping (Table I))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madhavan within the teachings of Wenocur, Bowes and Roskind for the reasons discussed in dependent claim 4 stated above.
.

	Regarding Dependent Claim 19 (Original), Wenocur teaches the first certificate chain (Par. (0634) “the same format and cryptographic processing, [..] the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; certificate chain includes first data entry (certificate chain with messages and data))
the compressed certificate chain. (Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier. or chain of Compact Certificates leading to a trusted root public key"; compression certificate chain (compact certificate));
	However Wenocur does not explicitly teach the wireless network of claim 18, wherein the first data entry includes a greater number of bits than a size of the first index in bits, and the first certificate … includes a greater number of bits than the … certificate ….
Wherein Bowes teaches the wireless network of claim 18, wherein the first data entry includes a greater number of bits than a size of the first index in bits, and the first certificate … includes a greater number of bits than the ….certificate … (Par. (0080-0082) “"content" is encoded by determining the bits along the path from root node 412 to node 402. In particular, "content" is encoded as "101110" because from root node 412 to node 402, the path takes a right reference (1), a left reference (0), three right references (111), and a left reference (0) to reach node 402. Similarly, the second segment string in the path dictionary is "os," which is included in node 404 of segment list tree 400. Segment string "os" is encoded by determining the bits along the path from root node 412 to node 404. In particular, "os" is as "101111" because from root node 412 to node 404, the path takes a right reference (1), a left reference (0), and four right references (1111). Similar logic may be applied to determine the encoding for each of the segment strings in the path dictionary.”; segment strings are encoded “10111” based on list tree)), (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500).”; index corresponding to entries with bits as binary numbers)), (Par. (0098) “nodes 208 and 212. Node 206 includes "beta," which is encoded with the bit string "1110" using segment list tree 400. Node 208, the node referenced by "beta" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 206 also includes "dist," which is encoded with the bit string "010" using segment list tree 400. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "010" using path node tree 500. Node 212, the node referenced by "dist" in connector node 206, is encoded with the bit string "100" using path node tree 500. Node 206 does not reference any other nodes, so an end-of-node marker may indicate the last segment string in the node path. The end-of-node marker is encoded as "110" using segment list tree 400. Thus, "1110010010100110" may represent this node path. Similar logic may be implemented on the remaining nodes to determine the encoded connector node and the nodes referenced by the connector node. The node dictionary may be included in the digital certificate. In an example, the node dictionary is parsed into bytes and included in a binary block that is included in the digital certificate.”; 1110010010100110 represents a node path)), (Par. (0103); describes determining a binary block and placing it in the certificate), (Par. (0106); includes one or more compressed content paths)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur and Roskind and Madhavan for the reasons discussed in claim 18 stated above. 

Regarding Dependent Claim 20 (Currently Amended), claim 20 recites similar limitations as claim 11 and the teachings of Wenocur, Bowes, Roskind and Madhavan address all the limitation discussed in Claim 11 and are thereby rejected under the same grounds.

Regarding Dependent Claim 21 (Original), claim 21 is dependent of claim 18 but recites similar limitations as claim 12 and the teachings of Wenocur Bowes, Roskind and Madhavan address all the limitation discussed in Claim 12 and are thereby rejected under the same grounds.


Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”), Roskind et al. (U.S No. 9544153, hereinafter referred to as “Roskind”) and Benkert et al. (U.S Pub. No. 20190180371, hereinafter referred to as “Benkert;”) in further view of Tseng et al. (U.S Pub. No. 20150256347, hereinafter referred to as " Tseng").
 

Regarding Dependent Claim 5 (Currently Amended), the combination of Wenocur, Bowes and Roskind teach the method of claim 1, Wenocur further teaches
the method of claim 1, wherein compressing the first certificate chain comprises: (Par. (0550) “One or both of these two values can appear inside a Compact Certificate that appears in the Story. In this case, the digital signature on the certificate is verified to confirm that this is an authorized certificate.”; compressing the first certificate (compact certificate))
 identifying a second data entry included in the first certificate chain; (Par. (0634) “the same format and cryptographic processing, [..] verify the certificate chain in the received second and first message respectively. In one embodiment, the first and second messages are created using the Signed-Inside-Enveloped-Data cryptographic primitive defined earlier, and the Client-Nonce (respectively Server-Nonce) is sent to the Server (Client) encrypted by the Server's (Client's) public key in the field of the public key encryption block that is normally associated with a data encryption key or with an OAEP padding seed, and this nonce is used as the encryption key for the Encrypted-Data primitive, and each one contains copy of the message Sender's certificate chain.”; identifying (verifying) a second data entry included in the first certificate chain (certificate chain with first and second messages and data))
However Wenocur do not explicitly teach determining that the first mapping does not include the second data entry; and incorporating the second data entry into the first mapping at a position that corresponds to a second index
Wherein Bowes teaches the first mapping (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500). The end-of-node indicator may be the code for sentinel value 420 added to segment list tree 400”; mapping located in the compression dictionary that maps the index to the data entry))
first mapping at (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500). The end-of-node indicator may be the code for sentinel value 420 added to segment list tree 400”; mapping located in the compression dictionary that maps the index to the data entry))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur, to include a first mapping because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of certificate chains with substantial data entries. Bowes includes a process in which there is a first mapping corresponding to a compression dictionary that maps out the data entries to index values. This is significant because it provides an indication to user of which data entry corresponds to which index and organizes the compression of certificates to save time, energy, power and resources when sending data because of the use of the indexes.
However Wenocur, Bowes and Roskind do not explicitly teach determining that … .. does not include the second data entry; and incorporating the second data entry into …. a position that corresponds to a second index
Wherein Benkert teaches determining that …. does not include the second data entry; and (Par. (0043) “Bank A generates and records a create ownership certificate transaction that outputs an empty ownership certificate A that identifies Bank A as owner of custodial account A. Upon being notified of the output of the empty ownership certificate A, the custodian may generate and record a fill ownership certificate transaction that inputs the empty ownership transaction A and outputs a filled ownership certificate A that further lists the shares of stock A as the asset held in custodial account A”; determining that the first mapping does not include a second data entry (certificate A that is empty only outputs transaction A), (Claim 6: generating a create ownership certificate transaction that outputs a first empty ownership certificate, the first empty ownership certificate identifying a custodian and a custodial account that holds the first asset; recording in the distributed ledger the create ownership certificate transaction; sending to the custodian the first empty ownership certificate”; determining (identifying) that the first mapping does not include the second data entry (empty certificate transaction )(Examiner notes: in the instant application the specification does not provide an example or definition of how it is determined that the first mapping does not include the second data entry. Therefore it will be broadly and reasonably interpreted that the determining a first mapping does not include a second data entry corresponds to an empty data/transaction In the certificate or a certificate with its data/transaction only occupying a single data/transactional record and not two or more transaction)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Benkert within the teachings of Wenocur, Bowes and Roskind to include determining that the first mapping does not include the second data entry because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of certificate chains with substantial data entries. Benkert includes identifying a second data entry that is included in the certificate chain, this provides the proper security measures and properties for the certificate chain. By identifying before transmission a further data entry that corresponds to the mapping it will prevent from the device trying to authenticate its identity and join a wireless network from sending the second data entry to the wrongful or unauthorized entity in exchange. This system of checks by identifying and determining other data entries in the certificate chain not only enhances protection but in return creates a strong sense of integrity in the system.
The motivation to combine these references is because by identifying prior to transmission multiple data entry it saves the device time and energy from possible vulnerabilities from not properly identifying and storing data entries. This will promote efficiency in the compression process and extend the life cycle of devices attempting to authenticate and join a network.
However Wenocur, Bowes, Roskind and Benkert do not explicitly teach incorporating the second data entry into the first mapping at a position that corresponds to a second index.
Wherein Tseng teaches incorporating the second data entry into the ….a position that corresponds to a second index (Par. (0061) “The CA 100 (or e.g. the certificate [..] a first entry comprising index 5, derived secret key K12, and height 1 (indicating that a node having the derived secret key K12 has a height of 1 up from its leaf node); and a second entry comprising index 3”; incorporating the second data entry (second data entry) into the first mapping at a position that corresponds to a second index (index 3))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tseng within the teachings of Wenocur, Bowes, Roskind and Benkert to include incorporating the second data entry into the first mapping at a position that corresponds to a second index because of the analogous concept of verification of data entries using digital certificates. Tseng includes a process of incorporating a second data entry with a position that corresponds to a second index, this is important because it clarity to the user that each data entry correlates to the original table, formatting, and/or mapping of the certificate chain. This leads to faster processing times and efficient transmission of data for devices trying to authenticate themselves and join a network. By preventing large consumption of energy of devices by compressing the certificate chains coupled with identifying and determine before the exchange has taken place the corresponding mapping with the rightful data entry and index it will in return promote confidence and assurance in the user that the integrity of the data trying to be authenticate matches the correlating mapping, entries, and index prior to sending.
The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to determine the rightful format and mapping of data entries to prevent wrongful transmission, error or possible vulnerabilities.



 Regarding Dependent Claim 9 (Currently Amended), the combination of Wenocur, does not explicitly teach the method of claim 1, further comprising: decompressing, at the neighboring node, the compressed certificate chain based on a second mapping to generate an uncompressed certificate chain; determining, at the neighboring node, that the second mapping does not include the first data entry; and incorporating the first data entry into the second mapping at a position that corresponds to the first index.
Wherein Bowes teaches the method of claim 1, further comprising: decompressing, at the neighboring node, the compressed certificate chain based on a second mapping to generate an uncompressed certificate chain; (Par. (0110) “Uncompress module 144 may uncompress the compressed data in the digital certificate. In particular, uncompress module 144 may uncompress the path dictionary, quantity of segment strings in the path dictionary, quantity of path nodes in the node path tree, and/or the node dictionary if the applicable data is compressed. In an example, the digital certificate includes a compressed path dictionary, and uncompress module 144 uncompresses the compressed path dictionary.”; decompressing the certificate (uncompress the compressed data) to generate a decompressed certificate (uncompressed certificates with path dictionary, quantity of segment strings, quantity of path nodes etc.))
 the second mapping (Par. (0094) “The node dictionary may include the encoding of condensed path tree 300 based on segment list tree 400 and path node tree 500. The node dictionary may include P entries of one or more pairs (path index, node index) and an end-of-node indicator. The path and node indices may be stored as arbitrary length bit strings (their addresses based on their positions in segment list tree 400 or path node tree 500). The end-of-node indicator may be the code for sentinel value 420 added to segment list tree 400”; second mapping (one or more pairs) located in the compression dictionary that maps the index to the data entry))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bowes within the teachings of Wenocur and Roskind for the reasons discussed in dependent claim 5 stated above.
However Wenocur and Bowes do not explicitly teach determining, at the neighboring node, that the second …. does not include the first data entry; and incorporating the first data entry into the second ….. at a position that corresponds to the first index.
Wherein Benkert teaches determining, at the neighboring node, that the second …. does not include the first data entry; (Par. (0043) “Bank A generates and records a create ownership certificate transaction that outputs an empty ownership certificate A that identifies Bank A as owner of custodial account A. Upon being notified of the output of the empty ownership certificate A, the custodian may generate and record a fill ownership certificate transaction that inputs the empty ownership transaction A and outputs a filled ownership certificate A that further lists the shares of stock A as the asset held in custodial account A”; determining that the first mapping does not include a second data entry (certificate A that is empty only outputs transaction A), (Claim 6: generating a create ownership certificate transaction that outputs a first empty ownership certificate, the first empty ownership certificate identifying a custodian and a custodial account that holds the first asset; recording in the distributed ledger the create ownership certificate transaction; sending to the custodian the first empty ownership certificate”; determining (identifying) that the first mapping does not include the second data entry (empty certificate transaction )(Examiner notes: in the instant application the specification does not provide an example or definition of how it is determined that the first mapping does not include the second data entry. Therefore it will be broadly and reasonably interpreted that the determining a first mapping does not include a second data entry corresponds to an empty data/transaction In the certificate or a certificate with its data/transaction only occupying a single data/transactional record and not two or more transaction)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Benkert within the teachings of Wenocur, Bowes and Roskind for the reasons discussed in dependent claim 5 stated above.
However Wenocur, Bowes, Roskind and Benkert do not explicitly teach and incorporating the first data entry into the second mapping at a position that corresponds to the first index.
Wherein Tseng teaches and incorporating the first data entry into the second ….. at a position that corresponds to the first index. (Par. (0061) “The CA 100 (or e.g. the certificate [..] a first entry comprising index 5, derived secret key K12, and height 1 (indicating that a node having the derived secret key K12 has a height of 1 up from its leaf node); and a second entry comprising index 3”; incorporating the second data entry (second data entry) into the first mapping at a position that corresponds to a second index (index 3))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tseng within the teachings of Wenocur, Bowes, Roskind and Benkert for the reasons discussed in dependent claim 1 stated above.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”), Roskind et al. (U.S No. 9544153, hereinafter referred to as “Roskind”) Benkert et al. (U.S Pub. No. 20190180371, hereinafter referred to as “Benkert;”) and Tseng et al. (U.S Pub. No. 20150256347, hereinafter referred to as " Tseng"). in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

Regarding Dependent Claim 6 (Currently Amended), the combination of Wenocur, Bowes and Roskind do not explicitly teach the method of claim 5, further comprising flushing the second data entry and the second index from the first mapping when the authentication procedure has completed. 
Wherein Suzuki teaches the method of claim 5, further comprising flushing the second data entry and the second index from the first mapping when the authentication procedure has completed. (Par. (0080) "the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate-issuing terminal list 600"; flushing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list). (Par. (0096) "after the revocation process is performed by the wireless terminal A and the wireless terminal Bin the wireless communication system [ .. ] terminal A is deleted from the attribute certificate list 700 (the attribute certificate list 720), and entries including public key certificates of the wireless terminal A and the wireless terminal Care deleted from the attribute-certificate-issuing terminal list 600 (the attribute-certificate-issuing terminal list 620)."; when the authentication procedure has completed (after the revocation process). data entry with index (terminal A) is flushed (deleted) from attribute certificate list (first mapping).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Suzuki within the teachings of Wenocur, Bowes, Roskind Benkert and Tseng to include flushing the second data entry and the second index from the first mapping when the authentication procedure has completed because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Suzuki includes a process of flushing, removing or deleting data entries that correspond to a mapping or format in a certificate chain after the authentication process is completed. This promotes stability and protection for the user from unauthorized or unwarranted entities trying to join the network or impersonate users in the data exchange. By removing of confidential data entries from the certificate chain it eliminates and prevents the devices in the network from being vulnerable and susceptible to any unnecessary risk or malware attacks from devices trying to access their data.
The motivation to combine these references is because by completing the authentication and removing any traces of confidential information from exposure it maintains the secure line of exchange of devices that have already joined the network and protects the system from any harmful exposure.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”) and Roskind et al. (U.S No. 9544153, hereinafter referred to as “Roskind”) in further view of Polland et al. (U.S Pub. No. 20190387294, hereinafter referred to as "Polland").

	In regards to Claim 7, the combination of Wenocur, Bowes and Roskind do not explicitly teach the method of claim 1, wherein the first mapping is received and at least partially pre-populated with a first set of data entries during manufacturing of the node or in response to the node joining the mesh network.
	Wherein Polland teaches the method of claim 1, wherein the first mapping is received and at least partially pre-populated with a first set of data entries during manufacturing of the node or in response to the node joining the mesh network (Par. (0027) “fields containing preformatted strings of data, comprising information such as, but not limited to, device manufacturer, model numbers, vendor URL addresses, firmware and software versions, and the like, or information such as the physical location (building, floor, rack, and the like), or configuration and interconnection information  [..] Fields of preformatted strings of data may be prepopulated at the factory by the device manufacturer, or subsequently programmed by the system 100 administrator.”; first mapping (fields of preformatted string);, prepopulated with a first set of data entries during the manufacturing of the node (strings of data may be pre-populated at the factory by the device manufacturing)), (Par. (0029) “The optical information interface management function 231 may be configured to receive data from the optical detector interface 220 extracted from an optical signal received from the mobile device 140 by the optical detector 218”; first mapping is received (received data corresponding to fields is received by mobile device))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Polland within the teachings of Wenocur, Bowes, and Roskind include the mapping received to include a partially pre-populated first data set during the manufacturing of the node because of the analogous concept of secure transmissions of data sets through a network. Polland includes during the device or node manufacturing a process of pre-populating the fields if the data strings. This is important because by pre-populating the data during the manufacturing of the node the other nodes in communication can accurately identify compromised or forged data entries from the original pre-populated ones. This creates a detection mechanism that provides clarity to all nodes in the system and securely protects data transmission from harm.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur"), Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”), and Roskind et al. (U.S No. 9544153, hereinafter referred to as “Roskind”) in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

Regarding Dependent Claim 13 (Original), Wenocur, Bowes and Roskind do not explicitly the method of claim 12, further comprising: determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping.
Wherein Suzuki teaches the method of claim 12, further comprising: determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping. (Par. (0080) "the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate issuing terminal list 600"; flushing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list). (Par. (0096) "after the revocation process is performed by the wireless terminal A and the wireless terminal B in the wireless communication system [ .. ] terminal A is deleted from the attribute certificate list 700 (the attribute certificate list 720), and entries including public key certificates of the wireless terminal A and the wireless terminal Care deleted from the attribute-certificate-issuing authentication procedure has completed (after the revocation process), data entry with index (terminal A) is flushed (deleted) from attribute certificate list (first mapping). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Suzuki within the teachings of Wenocur, Bowes and Roskind to include determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Suzuki includes a process of flushing, removing or deleting data entries that correspond to a mapping or format in a certificate chain after the authentication process is completed. This promotes stability and protection for the user from unauthorized or unwarranted entities trying to join the network or impersonate users in the data exchange. By removing of confidential data entries from the certificate chain it eliminates and prevents the devices in the network from being vulnerable and susceptible to any unnecessary risk or malware attacks from devices trying to access their data.
The motivation to combine these references is because by completing the authentication and removing any traces of confidential information from exposure it maintains the secure line of exchange of devices that have already joined the network and protects the system from any harmful exposure.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur"), Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”), and Roskind et al. (U.S No. 9544153, hereinafter referred to as “Roskind”) in further view of in further view of Das et al. (U.S No. 10193698, hereinafter referred to as "Das").

Regarding Dependent Claim 14 (Original), Wenocur, Bowes and Roskind do not explicitly teach the method of claim 10, further comprising: determining that the compressed certificate chain is compressed; and in response, preventing the compressed certificate chain from being stored in a cache memory.
Wherein Das teaches the method of claim 10, further comprising: determining that the compressed certificate chain is compressed; and in response, preventing the compressed certificate chain from being stored in a cache memory. (Page 4 (lines 42-50) "may allow the security device to detect a change associated with a server certificate chain, and invalidate a certificate cache entry associated with the server certificate chain (e.g., when the server certificate chain is changed due to a compromised server private key)"; prevent (invalidate) certificate chain from cache.), (Col. 10 lines 60-67 and Col. 11 lines 1-10 “may determine that certificate cache 320 does not store a certificate cache entry responsive to the query (e.g., since the certificate cache entry would include the original policy identifier rather than the updated policy identifier).”; certificate cache entry is not stored))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Das within the teachings of Wenocur, Bowes and Roskind to include determining that the compressed certificate chain is compressed; and in response, preventing the compressed certificate chain from being stored in a cache memory because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Das implements a process of invalidating or preventing entry of a certificate chain into a cached certificate. This helps the system, primarily devices that have concerns with energy consumption and power usage because cache memory uses a lot of energy and can decrease the life expectancy of battery powered devices attempting to authenticate within a network. Cache memory also poses the risk of overwriting older data entries that can cause issues for devices and users trying to authenticate and verify based on recurring data entries.
The motivation to combine these references is because by preventing storage in cache memory certificate chains can conserve energy and provide effective and efficient transmissions of data without concerns of the user for lifecycle of the devices in terms of energy expended.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”), Roskind et al. (U.S No. 9544153, hereinafter referred to as “Roskind”) and Mosko et al. (U.S Pub. No. 20160205178, hereinafter referred to as Mosko) in further view of Entelis et al. (U.S Pub. No. 20220046114, hereinafter referred to as " Entelis").

Regarding Dependent Claim 24 (New), the combination of Wenocur, Bowes and Roskind teach the method of claim 1, Wenocur further teaches the method of claim 1, wherein: the first certificate chain further includes a second data entry; (Par. (0550) “One or both of these two values can appear inside a Compact Certificate that appears in the Story. In this case, the digital signature on the certificate is verified to confirm that this is an authorized certificate.”; compressing the first certificate (compact certificate))
However Wenocur, Bowes and Roskind does not explicitly teach and the method further comprises storing, by the node and in a dynamic portion of the compression dictionary, a second mapping between a second index and the second data entry.
Wherein Mosko teaches and the method further comprises storing, by the node ….. a second mapping between a second index and the second data entry. (Par. (0013) “the selected peer node by generating a request for an index value from the selected peer node, wherein the request includes a first current index value of a last known peer node. Based on the request, the content consuming device receives a response that indicates a second current index value of the selected peer node, wherein the second current index value indicates which original content objects are stored at the selected peer node.”; storing by the node (selected peer node) a second mapping between a second index and the second data entry (content object that is stored corresponding to second current index value))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mosko within the teachings of Wenocur, Bowes and Roskind to include the storing of a node a second mapping between an index and second data entry because of the analogous concept of the storage of data entries in a system using index values. Mosko includes a process of a second mapping being stored corresponding to a second index value and data entry. This is important because it creates organization and an efficient way to search and categories multiple units of data, This provides clarity to users storing data and assures other nodes in the network that their data is securely protected and can easily be retrieved.
However Wenocur, Bowes, Roskind and Mosko do not explicitly teach and in a dynamic portion of the compression dictionary,
Wherein Entelis teaches and in a dynamic portion of the compression dictionary, (Par. (0109) “the static segment and the dynamic segment. The static segment is pre-allocated into slices for individual communication types, providing a stronger real-time guarantee than its predecessor CAN. The dynamic segment operates more like CAN, with nodes taking control of the bus as available, allowing event-triggered behavior.”; dynamic portions (dynamic segments))), (Par. (0205) “using dictionaries, and operates by searching for matches between the text to be compressed and a set of strings contained in a data structure (called the ‘dictionary’) maintained by the encoder.”; compression dictionary)), (Par. (0307) “a compression scheme may be used, where the M bits of the payload 12 are represented by N bits (or locations), and wherein N<M. For example, it may be beneficial to compress (by coding or by dictionary-based compression) 64-bit long numbers (data blocks) from a certain set (such as payload carried over a CAN bus) to a shorter data format. For example, if a set size s is less than 264 elements, an s-long dictionary may be compiled, which will contain all unique elements of the set. The maximal length of such ‘compressed’ length will be log 2(s) bits. In one example, only 64.Math.s bits of memory to hold the whole dictionary may be required. Such compression may preferably be lossless (inversible compression),,”; compression dictionary))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Entelis within the teachings of Wenocur, Bowes, Roskind and Mosko to include dynamic portions of the compression dictionary because of the analogous concept of compressed data being transmitted in the network. Entelis includes a process of a dynamic portion of the compression dictionary, this is important because of updated changing or new pieces of data being added into the dictionary. This adds versatility to the system by having a portion of the dictionary that can take on more changed data entries and still maintain the secure protected nature. This maintains the integrity of the system as a whole.  



Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") and Bowes et al. (U.S Pub. No. 20140330986, hereinafter referred to as “Bowes”), in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

Regarding Dependent Claim 13 (Currently Amended), Wenocur, and Bowes do not explicitly the method of claim 12, further comprising: determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping.
Wherein Suzuki teaches the method of claim 12, further comprising: determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping. (Par. (0080) "the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate issuing terminal list 600"; flushing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list). (Par. (0096) "after the revocation process is performed by the wireless terminal A and the wireless terminal B in the wireless communication system [ .. ] terminal A is deleted from the attribute certificate list 700 (the attribute certificate list 720), and entries including public key certificates of the wireless terminal A and the wireless terminal Care deleted from the attribute-certificate-issuing authentication procedure has completed (after the revocation process), data entry with index (terminal A) is flushed (deleted) from attribute certificate list (first mapping). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Suzuki within the teachings of Wenocur, and Bowes to include determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Suzuki includes a process of flushing, removing or deleting data entries that correspond to a mapping or format in a certificate chain after the authentication process is completed. This promotes stability and protection for the user from unauthorized or unwarranted entities trying to join the network or impersonate users in the data exchange. By removing of confidential data entries from the certificate chain it eliminates and prevents the devices in the network from being vulnerable and susceptible to any unnecessary risk or malware attacks from devices trying to access their data.
The motivation to combine these references is because by completing the authentication and removing any traces of confidential information from exposure it maintains the secure line of exchange of devices that have already joined the network and protects the system from any harmful exposure.




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mani; Mehdi (U.S. No. 9860730 "Network Discovery By Battery Powered
Devices". Considered this reference because it addressed the issue of battery-powered devices and the topic of power consumption in context to the energy demands of the environment around it.

Uhr; Joan Sun (U.S Patent. No. 20180294977) "SYSTEM FOR ISSUING
PUBLIC CERTIFICATE ON BASIS OF BLOCK CHAIN, AND METHOD FOR
ISSUING PUBLIC CERTIFICATE ON BASIS OF BLOCK CHAIN BY USING
SAME". Considered this application because it relates to the compression of keys, token and certificates of the like.

Brown; Michael S (U.S Pub. No. 20060036849 "Direct Communication Between A Secure Application And A Local Application Running On The
Same Device". Considered this application because it addressed the use of certificates in correlation to a computing device on a wireless network.

d.  Shelton   (U.S Pub. No. 20130074197) “RIGHTS MANAGED DISTRIBUTABLE SOFTWARE”, this reference discussed replacing the certificate chain data entry with an index value. 
 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./          Examiner, Art Unit 2497                                                                                                                                                                                              

/JORGE L ORTIZ CRIADO/           Supervisory Patent Examiner, Art Unit 2496